Citation Nr: 0717099	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of pelvic stress reaction.  

2.  Entitlement to service connection for claimed 
endometriosis and chronic pelvic pain.  

3.  Entitlement to service connection for claimed ovarian 
cysts.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO in Waco, Texas.  The claims file was subsequently 
transferred to the RO in Washington, DC.  

The issues of service connection for endometriosis and 
chronic pelvic pain and ovarian cysts are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The service-connected residuals of pelvic stress reaction is 
not shown to be manifested by limitation of flexion of the 
thigh less than 45 degrees; limitation of extension to 5 
degrees is not demonstrated; nor are findings resembling 
ankylosis, limitation of abduction, hip flail joint, or 
impairment of the femur.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected residuals of pelvic stress reaction 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.7, 4.71a including Diagnostic Codes 5250-5255 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her a comprehensive 
VA examination addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in May 2002 and February 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed October 2002 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate her 
claim and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that she was awarded a disability evaluation and an effective 
date for that evaluation in the appealed October 2002 rating 
decision, in which service connection for her residuals of 
pelvic stress reaction was granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for the residuals of a 
pelvic stress reaction and assigned a noncompensable 
evaluation.  

During an August 2002 VA examination, the veteran reported 
sustaining a stress fracture of the pelvis on the right side 
during basic training.  She described being hospitalized for 
a weekend and being given a profile exempting her from 
running, marching and sit-ups.  

The veteran was noted to work at a job that required her to 
stand all day and aggravated her right pelvic pain.  Motrin 
provided some relief of the pain.  

The examination was unremarkable as to her right pelvic 
condition.  She had pain, anteriorly, in the right pelvic 
area; there was no swelling.  She was diagnosed with 
residuals of stress fracture of the right pelvis.  

During a February 2005 VA examination, the veteran reported 
the history of her pelvic injury.  She was diagnosed with 
"hairline fracture" of the right pelvis.  The pain had not 
gotten better since her service injury.  She reported having 
pain that had increased due to her pregnancy.  She also 
reported having a recurring slight limp more apparent towards 
the end of the day.  

On examination, the veteran had a normal gait for the short 
distance observed.  There was no tenderness to palpation over 
the hip iliac crest.  There was no noted swelling or 
deformities.  

The veteran was noted with respect to the right hip to have 
flexion to 80 degrees; extension to 40 degrees; abduction to 
40 degrees; adduction to 30 degrees; external rotation to 45 
degrees; and internal rotation to 25 degrees.  There was no 
pain, weakness, fatigability, decreased endurance or 
incoordination noted.  

The VA did not order X-ray studies because the veteran was 
pregnant.  She was diagnosed with right pelvic stress 
fracture/stress reaction.  

The RO has analogously assigned the veteran's noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5255.  

Under Diagnostic Code 5255, a 10 percent evaluation is 
assigned for limitation of flexion of the thigh to 45 
degrees.  A 20 percent evaluation is assigned for limitation 
of flexion of the thigh to 30 degrees.  A 30 percent 
evaluation is in order for limitation of flexion of the thigh 
to 20 degrees.  A 40 percent evaluation is assigned for 
limitation of flexion of the thigh to 10 degrees.  

The Board has considered all of the noted criteria to the 
case at hand.  However, the service-connected disability 
picture is not shown to be manifested by an actual limitation 
of flexion of the thigh to 45 degrees, as would warrant the 
minimum compensable rating of 10 percent in this case.  

The veteran does not have limitation of extension of the 
thigh to 5 degrees, ankylosis, other impairment of the thigh; 
hip flail joint or impairment of the femur.  The veteran also 
is not shown to have related arthritic changes or an 
additional function loss due to pain that would warrant the 
assignment of a compensable rating.  Thus, none of other 
criteria contemplating the assignment of a compensable 
evaluation for the service-connected disability can be 
favorably applied to the facts in this case.  

Overall, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for the service-
connected residuals of pelvic stress reaction.  Accordingly, 
the claim must be denied.  


ORDER

An increased, initial compensable evaluation for the service-
connected residuals of pelvic stress reaction is denied.  


REMAND

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness in the case of a 
wartime veteran, the evidence must clearly and unmistakably 
show not only that the disorder at issue pre-existed entry 
into service, but that the disorder did not undergo 
aggravation in or as a result of service.

In this regard the Board notes service medical records are 
replete with reference to treatment for endometriosis and 
ovarian cysts prior to the veteran's entrance into active 
military service.  

The Board also notes that the subsequent VA examinations 
concluded that the endometriosis pre-existed service and was 
not aggravated by service.  However, the Board finds that the 
examiner did not offer adequate rationale for reaching this 
conclusion.  

In this regard, the Board notes that VA regulations provide 
that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2006).  

As to the claimed ovarian cyst, the Board notes that the 
examiner did not comment as to whether the evidence clearly 
and unmistakably showed that the ovarian cysts pre-existed 
entry into service, and did not undergo aggravation in or as 
a result of service.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information referable to all 
treatment received for the endometriosis 
and ovarian cysts since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any previously 
un-identified treatment source.  The 
veteran should also be informed that she 
can submit evidence to support her 
claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and likely etiology of her 
currently demonstrated endometriosis and 
ovarian cyst disorders.  Based upon a 
thorough review of the claims folders and 
the examination results, the examiner 
should answer the following questions 
with respect to demonstrated disorders: 

(a) Does the evidence of record clearly 
and unmistakably show that the 
endometriosis and ovarian cysts existed 
prior to the veteran's entrance onto 
active duty?  

(b) With respect to any such condition 
that the examiner believes existed prior 
to the veteran's entrance onto active 
duty, did the condition clearly and 
unmistakably undergo increase in severity 
of the disorder, not due to the natural 
progression of the disorder during or as 
a result of service?  

(c) If the physician is of the opinion 
that the endometriosis and ovarian cysts 
did not preexist service, is it at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that their onset was 
in service?  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in a type written examination report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for endometriosis and 
ovarian cysts should be readjudicated.  
If the determination remains adverse to 
the veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


